Case 2:20-cv-12907-GAD-PTM ECF No. 21, PageID.71 Filed 02/21/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

       DAVID ANGEL SIFUENTES,

                Plaintiff,
                                                   Case No. 20-cv-12907
                   v.
                                                U.S. DISTRICT COURT JUDGE
  MIDLAND CTY. PROSECUTOR’S OFF.                   GERSHWIN A. DRAIN
        AND J. DEE BROOKS,

            Defendants.
   ______________                    /

  AMENDED OPINION AND ORDER DENYING PLAINTIFF’S MOTION
   TO ALTER OR AMEND JUDGMENT [#16], DENYING PLAINTIFF’S
 SUPPLEMENTAL MOTION [#17], AND ENJOINING PLAINTIFF FROM
         FUTURE FILINGS WITHOUT LEAVE OF COURT
                                I. INTRODUCTION
      Plaintiff David Angel Sifuentes filed a pro se civil rights complaint under 42

U.S.C. § 1983. ECF No. 1. He filed his Amended Complaint on November 3, 2020.

ECF No. 9. On January 29, 2021, the Court dismissed Plaintiff’s case pursuant to

28 U.S.C. § 1915(e). ECF No. 14.

      Presently before the Court is Plaintiff’s Motion to Alter or Amend Judgment,

filed on February 1, 2021. ECF No. 16. Also before the Court is Plaintiff’s

Supplemental Motion, filed on February 18, 2021, which this Court construes as a

Motion for Leave to Amend Complaint. ECF No. 17. Plaintiff moves for relief

under Federal Rule of Civil Procedure 59(e) and seeks to add additional claims to


                                         1
Case 2:20-cv-12907-GAD-PTM ECF No. 21, PageID.72 Filed 02/21/21 Page 2 of 5




his Amended Complaint. For the reasons set forth below, the Court will DENY both

of Plaintiff’s motions. The Court will also ENJOIN Plaintiff from (1) filing further

motions and documents in this case or (2) initiating a new case concerning the same

convictions challenged in this case without first obtaining leave of Court.

                                 II. BACKGROUND
      Plaintiff’s Amended Complaint challenges his convictions for third-degree

criminal sexual conduct under Mich. Comp. Laws § 750.520d(1)(b) and furnishing

alcohol to a minor under Mich. Comp. Laws § 436.1701(1). See People v. Sifuentes,

No. 232286, 2002 WL 31474446, at *1 (Mich. Ct. App. Nov. 5, 2002). Plaintiff

asked the Court to vacate his convictions on the grounds that he was denied his right

to a speedy trial and that the prosecutor engineered the delay to gain a tactical

advantage. ECF No. 2, PageID.9-10. The Court held that these claims are barred

by Heck v. Humphrey, 512 U.S. 477 (1994), because success on his claims would

“necessarily imply the invalidity” of Plaintiff’s convictions.        ECF No. 14,

PageID.52-55.

                               III. LEGAL STANDARD
      Federal Rule of Civil Procedure 59 governs motions to alter or amend a

judgment. See FED. R. CIV. P. 59(e). A court may alter the judgment under Rule 59

based on: “(1) a clear error of law; (2) newly discovered evidence; (3) an intervening

change in controlling law; or (4) a need to prevent manifest injustice.” Leisure

Caviar, LLC v. U.S. Fish & Wildlife Serv., 616 F.3d 612, 615 (6th Cir. 2010)

                                          2
Case 2:20-cv-12907-GAD-PTM ECF No. 21, PageID.73 Filed 02/21/21 Page 3 of 5




(additional citation omitted). “The purpose of Rule 59(e) is to allow the district court

to correct its own errors, sparing the parties and appellate courts the burden of

unnecessary appellate proceedings.” Howard v. United States, 533 F.3d 472, 475

(6th Cir. 2008) (quotations omitted).

                                   IV. DISCUSSION
      While Plaintiff maintains that the Court’s Order should be altered or amended

pursuant to Rule 59(e), he fails to identify a proper basis for Rule 59(e) relief. He

does not claim a clear error of law, the availability of new evidence, an intervening

change in the law, or a need to prevent manifest injustice. Instead, he essentially

reasserts the same facts and arguments presented in his Amended Complaint without

addressing or challenging the applicability of Heck’s favorable-termination

requirement. Plaintiff may not obtain relief under Rule 59(e) by reasserting issues

already ruled upon by the Court. See Howard, 533 F.3d at 475 (“Rule 59(e) . . . does

not permit parties to effectively re-argue a case.”) (quotation omitted). The Court

therefore finds no basis for granting relief under Rule 59(e). Further, Plaintiff’s

Motion for Leave to Amend Complaint fails on similar grounds; this Court has

already held that Plaintiff’s prosecutorial misconduct claims are barred by the Heck

doctrine.   See ECF No. 14, PageID.52-55.          Thus, the inclusion of Plaintiff’s

additional claims would be futile. See United States ex rel. Harper v. Muskingum

Watershed Conservancy Dist., 842 F.3d 430, 440 (6th Cir. 2016) (“A proposed


                                           3
Case 2:20-cv-12907-GAD-PTM ECF No. 21, PageID.74 Filed 02/21/21 Page 4 of 5




amendment is futile if the amendment could not withstand a Rule 12(b)(6) motion

to dismiss.”). The Court will therefore deny Plaintiff leave to amend his Complaint

for a second time.

      Additionally, the Court has the authority to enjoin vexatious litigants from

filing future pleadings without first obtaining court approval to do so. See Feathers

v. Chevron U.S.A., Inc., 141 F.3d 264, 269 (6th Cir. 1998) (“There is nothing unusual

about imposing prefiling restrictions in matters with a history of repetitive or

vexatious litigation.”); Wrenn v. Vanderbilt Univ. Hosp., No. 94-5453, 1995 WL

111480 at *3 (6th Cir. 1995) (“This court has the authority to enjoin harassing

litigation under its inherent authority and the All Writs Act, 28 U.S.C. § 1651 (a).”).

Plaintiff has had multiple opportunities to litigate his claims in federal and state

court. Judicial resources will be unnecessarily expended if Plaintiff continues to

engage in repetitive filings raising the same claims and arguments. Accordingly, the

Court will enjoin Plaintiff from filing future pleadings in this case and from raising

these same claims in a new action without first obtaining court approval to do so.1

                                  V. CONCLUSION
      For the reasons stated herein, Plaintiff’s Motion to Alter or Amend Judgment

[#16] and Plaintiff’s Motion for Leave to File Amended Complaint [#17] are

DENIED.


1
  This restriction does not apply to the filing of a habeas corpus petition under 28
U.S.C. § 2254 or § 2241.
                                          4
Case 2:20-cv-12907-GAD-PTM ECF No. 21, PageID.75 Filed 02/21/21 Page 5 of 5




      Further, the Court ENJOINS Plaintiff from filing any new documents in this

case and from initiating a new civil action (other than a habeas corpus petition)

asserting the same claims raised in this action without first seeking and obtaining

leave of the Court. To seek leave to file an additional motion, pleading, or other

document in this matter, Petitioner must submit a motion entitled “Motion for Leave

to File” along with any proposed filing. To initiate a new civil action concerning the

same convictions at issue here, Plaintiff must first seek and obtain leave of court by

the presiding judge.2

      IT IS SO ORDERED.



                                       s/Gershwin A. Drain__________________
                                       GERSHWIN A. DRAIN
                                       UNITED STATES DISTRICT JUDGE

Dated: February 21, 2021



                           CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
             February 21, 2021, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager


2
 The district judges rotate serving as the presiding judge and are usually designated
for one-week periods. The name of the presiding judge is not disclosed before
Mondays at 8:30 a.m. and can be obtained by contacting the Clerk's office. See E.D.
Mich. LR 77.2.
                                          5
